In re: Jules J. Hymel, Mrs. Mildred T. Hymel and North River Insurance Company applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit,. Parish of St. Charles.
Writ granted in Court of Appeal Case No. 1509, Mrs. Josephine Ballanga, Jr., v. J. J. Hymel, Mrs. Mildred Hymel, North River Insurance Co., and Allstate Insurance Co., 167 So.2d 469.
Writ refused in Court of Appeal Case No. 1510, J. G. Ballanga, Jr., v. North River In*881surance Co., 167 So.2d 472. No error of law.
I